Citation Nr: 1742640	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-33 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for fracture of left malleolus (left ankle disability).  

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).  

3.  Entitlement to a compensable disability rating for a residual left ankle scar.  

4.  Entitlement to a compensable disability rating for a residual left knee scar.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1963.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Houston, Texas.  

The Veteran's September 2014 VA Form 9 substantive appeal requested a videoconference hearing before the Board; however, after proper notice, the Veteran subsequently failed to appear for the scheduled hearing in May 2017.  Significantly, the Veteran did not submit a request for postponement prior to the May 2017 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left ankle disability has been manifested by no worse than moderate ankle disability and moderate limited motion without ankylosis.  

2.  For the entire period on appeal, the Veteran's left knee disability has been manifested by no worse than flexion to 90 degrees upon examination and estimated flexion to 40 degrees during a flare up.  

3.  For the entire period on appeal, the Veteran's residual left ankle scar has been manifested by a superficial, nonlinear scar which measured 3 cm by 0.2 cm, without resulting pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  

4.  For the entire period on appeal, the Veteran's residual left knee scar has been manifested by a superficial, nonlinear scar which measured 7 cm by 0.2 cm, without resulting pain, skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.    

5.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for a left ankle disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2016).  

2.  The criteria for an increased disability rating in excess of 10 percent for a left knee disability have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs  5003, 5260 (2016).  

3.  The criteria for a compensable disability rating for a residual left ankle scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7802 (2016).  

4.  The criteria for a compensable disability rating for a residual left knee scar have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7802 (2016).  

5.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board acknowledges that the August 2017 appellant's brief characterizes the most recent relevant VA examinations as "dated" because they were conducted in June 2014; however, the Veteran has not explicitly claimed that his disabilities on appeal have worsened since the last examinations and the probative evidence of record does not otherwise indicate that there has been a material worsening in the severity of the Veteran's disabilities since the June 2014 VA examination.  As such, remand for current VA examinations is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); see also 38 C.F.R. § 3.327(a) (2016); VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

In every instance where the schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent disability rating shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Moreover, limitation of motion and instability of a knee may also be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claims on appeal, the Board has considered the matters from the relevant temporal period including one year prior to the Veteran's January 2010 increased rating claim.  


II.A.  Increased Rating - Left Ankle  

The Veteran service-connected left ankle disability is currently rated as 20 percent disabling from June 10, 1998 under DC 5262, regarding impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, DC 5262.  

Under DC 5262, a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).  

Turning to the relevant evidence of record, upon VA ankle examination in March 2010, the Veteran reported symptoms including weakness, stiffness, redness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  He denied any swelling, heat, locking, drainage, effusion, subluxation, or dislocation.  He further reported flare ups of limited motion, including standing and walking, brought on by physical activity and occurring as often as once per day and lasting up to 24 hours in duration.  Upon physical examination, the left ankle was tender, without signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Range of motion findings included dorsiflexion to 10 degrees and plantar flexion to 45 degrees, each with pain at the endpoint, and with no additional loss in range of motion upon repetition.  

More recently, upon VA examination in June 2014, the Veteran reported flare ups of mild pain and swelling which made it hard to stand and walk and required the use of a walker.  Range of motion findings included dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no additional loss upon repetition.  The examiner also conducted relevant range of motion testing on the Veteran's nonservice-connected right ankle, and noted that there was no pain upon range of motion, or in weightbearing or non-weightbearing, and no localized tenderness.  See Correia v. McDonald, 21 Vet. App. 158 (2016).  The examiner noted functional loss or impairment including swelling, deformity, and disturbance of locomotion, although he was unable to estimate the Veteran's range of motion during a flare up.  Muscle strength was normal, and there was no atrophy, ankylosis, instability, or dislocation.  The Veteran required the constant use of a walker due to his left ankle; however, the examiner noted no functional impact upon his ability to work.  

Based upon the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for a left ankle disability for the entire period on appeal.  

As noted above, in order to warrant an increased 30 percent disability rating under DC 5262, the Veteran's left ankle disability would have to result in malunion of the tibia and fibula with marked knee or ankle disability; however, the probative evidence of record, including the two VA examinations discussed above, there is no malunion of the tibia and fibula documented.  

The Board has also considered the applicability of DC 5271, regarding limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  Thereunder, a 20 percent disability rating is warranted for marked limited motion of the ankle, while 30 percent and 40 percent disability ratings are warranted for more severe limited motion based upon ankylosis of the ankle.  Id.  Notably, the evidence of record does not document any left ankle ankylosis for any period on appeal.  As such, DC 5271 does not warrant an increased disability rating in excess of 20 percent.  

Additionally, there has been no objective finding of subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application; moreover, in any event, a disability rating in excess of 20 percent is not possible under the relevant rating criteria.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  

To the extent the Veteran has reported left ankle pain, including flare ups of pain which limit physical activities, the Board finds that such complaints are adequately contemplated by the currently assigned 20 percent disability rating.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an initial disability rating in excess of 20 percent for the Veteran's left ankle disability for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Increased Rating - Left Knee  

The Veteran seeks entitlement to an increased disability rating in excess of 10 percent for a left knee disability.  The Veteran's left knee disability is currently rated as 10 percent disabling under DC 5003-5260, regarding degenerative arthritis rated as limitation of flexion of the leg.  See 38 C.F.R. § 4.71a, DCs 5003, 5260 (2016).  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion; the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  

Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating, and limitation to 15 degrees warrants a maximum 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5260.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. Id, Plate II.  

Turning to the evidence of record, upon VA examination in March 2010, the Veteran reported symptoms of weakness, stiffness, redness, giving way, and pain, but he denied swelling, heat, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He further reported flare-ups of pain and limitation of motion brought on by physical activity which occurred as often as once per day and up to a full day in duration.  Upon physical examination, the Veteran's left knee was tender, with locking pain, but without signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, or crepitus. Initial range of motion findings included flexion to 120 degrees and extension to 0 degrees with pain at the endpoints and no additional loss of range of motion upon repetition. Multiple stability testes were within normal limits for the left knee.  
More recently, upon VA examination in May 2014, the Veteran reported flare ups of left knee pain and soreness which limited walking and weightbearing; he further noted constant swelling of the left knee.  Upon physical examination, initial range of motion included flexion to 90 degrees and extension to 0 degrees, with noted pain but without additional loss of range of motion upon repetition.  The examiner noted functional loss or impairment including less movement than normal and pain on movement; additionally, the examiner estimated the Veteran's loss of range of motion due to pain and/or functional loss during flare ups or when used repeatedly over a period of time as a 50-degree loss of flexion.  The Veteran exhibited full muscle strength and normal joint stability.  He reported the use of a cane at home and a walker outside of the home for ambulation.  The examiner concluded there was no resulting functional impairment upon the Veteran's ability to work.  

Given the evidence of record, and as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a left knee disability for the entire period on appeal.  

In order to warrant an increased 20 percent disability rating under DC 5260, the Veteran would have to display limitation of flexion of the left leg to 30 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Notably, the VA examinations of record document that his left leg flexion was limited to no worse than 90 degrees upon examination and an estimated 40 degrees during a flare up.  A 20 percent rating contemplates flexion limited to 30 degrees.  The 40 degrees during a flare up is more closely to the 10-degree rating than the 20-degree rating.  The fact that the Veteran has full strength in his left lower extremity tends to establish that the knee is not more than 10 percent disabling.  As such, the application of DC 5260 does not warrant an increased disability rating.  

The Board has also considered whether an increased disability rating is warranted under alternate diagnostic codes regarding disability of the knee.  For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Further, the evidence of record does not document any incapacitating episodes due to his left knee condition.  Therefore, an increased 20 percent disability rating is not warranted under DC 5003.  

Finally, the record does not suggest that the Veteran has left knee ankylosis, recurrent subluxation or lateral instability, dislocation of the semilunar cartilage (meniscus), symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  38 C.F.R. § 4.71a, DCs 5256-63 (2016).  

As above, the Board has considered the Veteran's reports of painful motion in his left knee, which are appropriately contemplated by the currently assigned 10 percent disability rating.  Mitchell, supra.  

In sum, the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a left knee disability for the entire period on appeal.  As the preponderance of evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.C.  Increased Ratings - Left Ankle & Left Knee Scars

The Veteran also claims entitlement to compensable disability ratings for his service-connected residual left ankle and left knee scars, each currently rated as zero percent disabling under DC 7802.  38 C.F.R. § 4.118, DC 7802 (2016).  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Turning to the relevant evidence of record, upon VA examination in March 2010, the examiner noted the Veteran's two relevant scars:  a superficial, linear scar on the left knee which measured 7 cm by 0.2 cm, and a superficial, linear scar on the left ankle which measured 3 cm by 0.2 cm, neither of which was painful.  There was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, or limitation of motion or function.  

Initially, the Board notes that the Veteran's relevant scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  Id.  

Nevertheless, the Board has also considered the additional rating criteria for scars set forth in 38 C.F.R. § 4.118, DCs 7800, 7801, 7804, and 7805 (2016).  However, as explained below, these additional diagnostic codes do not warrant compensable disability ratings for the Veteran's service-connected scars for any period on appeal.  

First, DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the relevant scars are located on Veteran's left ankle and left knee, DC 7800 is inapplicable.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  Notably, the objective VA examination of record documents that the Veteran's scars are linear and superficial; therefore, DC 7801 is not for application.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  Again, the objective VA examination of record documents that the Veteran's scars are neither unstable or painful, and the Veteran has not asserted otherwise; therefore, DC 7804 is not for application.  

Finally, DC 7805 provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  As discussed above, the March 2010 VA examiner found no resulting limitation of function or functional impact as a result of the Veteran's service-connected scars; therefore, DC 7805 is likewise inapplicable to the Veteran's claims.  

In conclusion, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to compensable disability ratings for residual left ankle and left knee scars for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  

III.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for depression (rated as 30 percent disabling from June 30, 2008), left malleolus fracture (rated as 20 percent disabling from June 10, 1998), degenerative joint disease of the left and right knees (each rated as 10 percent disabling from June 10, 1998 and March 20, 2001, respectively), tinnitus (rated as 10 percent disabling from May 14, 2007), bilateral hearing loss (rated as 10 percent from January 8, 2008), and residual scars of the left malleolus and left knee (each rated as noncompensable from March 15, 2010).  Based upon the above, the Veteran's combined disability rating meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  

Following a review of the evidence of record, and as discussed below, the Board finds that the Veteran's service-connected disabilities have not precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal, and thus a TDIU rating is not warranted.  

The Veteran's January 2010 TDIU application reported that a combination of service-connected disabilities, especially those in his lower extremities, prevented him from securing or following a substantially gainful occupation.  Therein, he reported that he last worked in 2005 as a nursing home driver, but a concurrent statement indicated that he had been unable to continue working due to pain, tingling, and numbness in his feet, ankles, and legs.  He further reported an educational history including four years of high school and although he checked a box indicating no further education or training, he also noted some heating, ventilation, and air conditioning (HVAC) training.  

In March 2010, the Veteran's employer reported that he remained employed as a driver with Diversified Housing Services, Inc. since May 2002; the following month, the same employer clarified that the Veteran was currently employed as a part-time driver.  

In a subsequent May 2013 TDIU application, the Veteran reported that he last worked full time 30 years before, in 1988, at Texaco service company; he further reported an educational history including three years of high school and additional training as an air conditioning mechanic.  

Notably, the Veteran has reported an inconsistent employment and educational history, which strains his credibility and renders his lay reports of significantly lessened probative value.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, while the March 2010 VA examiner found some functional impairment upon physical activities based upon the Veteran's reports of left ankle and left knee pain, the Board finds it probative that the more recent May 2014 VA examiner found no resulting functional impact upon the Veteran's ability to work due to his left ankle or left knee disabilities.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude him from securing or following a substantially gainful occupation for any period on appeal.  As such, a TDIU rating is not warranted, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  
ORDER

An increased disability rating in excess of 20 percent for fracture of left malleolus is denied for the entire period on appeal.  

An increased disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied for the entire period on appeal.  

A compensable disability rating for a residual left ankle scar is denied for the entire period on appeal.  

A compensable disability rating for a residual left knee scar is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


